DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 and 30-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-12, 14-17, 30-31, and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Datta (U.S. Pub. No. 2013/0245441), hereinafter “Datta,” in further view of Flynn et al. (U.S. Pub. No. 2014/0371594), hereinafter “Flynn.”

Regarding claim 10, Datta discloses an ultrasound grayscale imaging system (“the system 10 is a medical diagnostic ultrasound system” [0073]; “The image may be gray scale or color image” [0090]):
a probe (“ultrasound probe” [0017]);
a transmitting circuit which excites the probe to transmit multiple groups of ultrasound beams and focused ultrasound beams to a scanning target containing a flow (“left-ventricle… obtains a sequence for flow estimation… transmit beamformer 12 digitally generates envelope samples. Using filtering, delays, phase rotation, digital-to-analog conversion and amplification, the desired transmit waveform is generated” [0075]-[0077]; “Where the transmit beam insonifies multiples scan lines, then samples along the multiple scan lines are received. For example, receive beamforming is performed along at least thirty 
a receiving circuit (“The receive beamformer 16 is operable to form receive beams in response to the transmit beams. For example, the receive beamformer 16 receives one, two, or more (e.g., 32, 48, or 56) receive beams in response to each transmit beam.” [0078]-[0080]) which receives echoes of the multiple ultrasound beams returned from the flow to obtain multiple groups of ultrasound echo signals (“For imaging motion, such as tissue motion or fluid velocity, multiple transmissions and corresponding receptions are performed for a substantially same spatial location. Phase changes between the different receive events indicate the velocity of the tissue or fluid. A velocity sample group corresponds to multiple transmissions for each of a plurality of scan lines 11.” [0080]) and receives echoes of the multiple focused ultrasound beams returned from the flow to obtain multiple groups of focused ultrasound echo signals (“The receive beamformer 16 outputs spatial samples representing different spatial locations of a scanned region. Once the channel data is beamformed or otherwise combined to represent spatial locations along the scan lines 11, the data is converted from the channel domain to the image data domain” [0079]); 
a signal processing unit which obtains flow data according to the multiple groups of ultrasound echo signals using flow imaging (“a Doppler processor or cross-correlation processor for estimating the flow data” [0083]);
a B mode signal processing unit which obtains grayscale ultrasound image data according to the multiple groups of focused ultrasound echo signals (“a B-mode detector for determining the intensity” [0083]);
an image processing unit which overlays the flow data on the grayscale ultrasound image data and obtains B mode ultrasound image sequence according to the grayscale ultrasound image data overlaid with the flow data (“The flow estimator 22 may apply one or more thresholds to identify sufficient motion information. For example, velocity and/or energy thresholding for identifying velocities is used. In alternative embodiments, a separate processor or filter applies thresholds.” [0085]; “a threshold process is 
a display device which displays the B mode ultrasound image sequence (”The display 27 receives RGB or other color values and outputs an image. The image may be gray scale or color image.” [0090]).
However, Datta may not explictly disclose an ultrasound grayscale flow imaging system, and a signal processing unit which obtains grayscale flow data according to multiple groups of non-focused ultrasound echo signals using grayscale flow imaging.
However, in the same field of endeavor of ultrasound grayscale flow imaging, Flynn teaches an ultrasound grayscale flow imaging system (“the gradient-based vector blood flow estimation method, PW transmission and reconstruction generate a blood motion image sequence in the B-mode flow (B-flow) modality” [0022], [0043], and [0107], “Using a Philips L7-4 transducer and a Verasonics acquisition system, in vivo VDI on a carotid artery is demonstrated with Doppler-based and gradient-based methods” [0026]), and a signal processing unit which obtains grayscale flow data according to multiple groups of non-focused ultrasound echo signals using grayscale flow imaging (“the gradient-based vector blood flow estimation method, PW transmission and reconstruction generate a blood motion image sequence in the B-mode flow (B-flow) modality, at frame rates in the Doppler Pulse Repetition Frequency (PRF) regime. Pixel ensembles of the IQ data in the image sequence at pixel point p=[x,z] and PRI t are comprised of IQ magnitude values, computed from the IQ data at each pixel p after wall filtering the ensemble. The sequence of values thus captures motion at a frame rate equal to the PRF, revealing fine-scale flow dynamics as a moving texture in the blood reflectivity. Using the chain rule, spatial and temporal derivatives resulting from the space-time gradient of the image sequence couple to the texture flow velocity vector field [vx(x,z,t), vz(x,z,t)] at each pixel p and PRI t.” [0022], [0043], and [0107]; “The architecture 70 includes a host computer 72 coupled via a PCI-express 74 to a multi-channel transceiver and data acquisition system 76. The host computer 72 has a user interface and control 78, and a display 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have replaced Datta’s disclosure of ultrasound transmission/reception and data acquisition of flow data with Flynn’s teaching of utilizing plane-wave, B-flow imaging to achieve the predictable result of improving the speed of acquisition by simultaneously acquiring data for an entire image frame thereby improving the frame rate and temporal and spatial accuracy of the acquired flow data. 

	Regarding claim 11, Datta discloses a wall filter which performs wall filtering on the multiple groups of ultrasound echo signals and send the wall-filtered multiple groups of ultrasound echo signals to the signal processing unit to obtain wall-filtered flow data (“The received spatial flow samples may be wall filtered/clutter filtered.” [0026]; “The filter 20 is a clutter (e.g., wall) filter… The filter 20 has a set response or may be programmed, such as altering operation as a function of signal feedback or other adaptive process. In yet another embodiment, the memory 18 and/or the filter 20 are part of the flow estimator 22.” [0082]);
the image processing unit overlays the wall-filtered flow data on the ultrasound image data and obtains the B mode ultrasound image sequence according to the ultrasound image data overlaid with the wall-filtered flow data (“The flow estimator 22 may apply one or more thresholds to identify sufficient motion information. For example, velocity and/or energy thresholding for identifying velocities is used. In alternative embodiments, a separate processor or filter applies thresholds.” [0085]; “a threshold process is used to determine whether sufficient flow exists in combination B-mode and color Doppler images. The B-mode, velocity, energy, and/or other information are thresholded. Locations with large B-mode or small velocity and/or energy are indicated as tissue. Locations with small B-mode or sufficient velocity and/or energy are indicated as flow.” [0058]; see also [0028]-[0031]).

	However, in the same field of endeavor of ultrasound grayscale flow imaging, Flynn teaches the wall filter performs wall filtering on multiple groups of non-focused ultrasound echo signals to obtain wall-filtered grayscale flow data (“the gradient-based vector blood flow estimation method, PW transmission and reconstruction generate a blood motion image sequence in the B-mode flow (B-flow) modality, at frame rates in the Doppler Pulse Repetition Frequency (PRF) regime. Pixel ensembles of the IQ data in the image sequence at pixel point p=[x,z] and PRI t are comprised of IQ magnitude values, computed from the IQ data at each pixel p after wall filtering the ensemble.” [0022], [0043], and [0107]; “All process variants first process the reconstructed data with wall filtering” [0114]).
	It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified Datta’s disclosure of performing wall filtering on ultrasound echo signals to obtain wall-filtered flow data with Flynn’s teaching of applying such wall filtering on plan-wave echo signals to obtain wall-filtered B-flow data to achieve the predictable result of improving data quality by removing noise and artifacts from the data (“All process variants first process the reconstructed data with wall filtering to remove stationary tissue clutter from each pixel ensemble” Flynn, [0114]).

	
	Regarding claim 12, while Datta discloses the signal processing unit and a wall filter (“The received spatial flow samples may be wall filtered/clutter filtered.” [0026]; “The filter 20 is a clutter (e.g., wall) filter… The filter 20 has a set response or may be programmed, such as altering operation as a function of signal feedback or other adaptive process. In yet another embodiment, the memory 18 and/or the filter 20 are part of the flow estimator 22.” [0082]), Datta may not explictly disclose each group of non-focused ultrasound beams transmitted to the scanning target containing the flow comprises multiple non-focused ultrasound beams with different transmission angles, the receiving circuit receives echoes of 
	However, in the same field of endeavor of ultrasound grayscale flow imaging, Flynn teaches each group of non-focused ultrasound beams transmitted to the scanning target containing the flow comprises multiple non-focused ultrasound beams with different transmission angles, the receiving circuit receives echoes of the multiple non-focused ultrasound beams with different transmission angles to obtain multiple non-focused ultrasound echo signals in one group of non-focused ultrasound echo signals (“a gradient-based method, which can operate effectively on only a single plane wave angle of transmission (but can incorporate more than one angle if available).” [0020]; “We also evaluate variants that include in the observation… incorporating data from multiple plane wave angles.” [0109]; “the gradient-based vector flow estimation methods can operate effectively at only a single plane wave transmission angle. However, they readily generalize to incorporate a plurality of plane wave transmission angles as well.” [0113]; “The acquisition scheme for the gradient-based vector flow estimation methods is substantially similar to that of the multi-angle Doppler method, except that the number of plane wave transmission angles may be as small as one. The tissue is insonated with PW transmissions at a typical Doppler PRF, emitted from the array at one or more plane wave angles, to form conventional Doppler ensembles for each pixel by PW reconstruction” [0114]), and non-focused ultrasound echo signals obtained at a same spatial location are spatially compounded based on the multiple non-focused ultrasound echo signals and then sent to the signal processing unit or a wall filter (“the gradient-based vector blood flow estimation method, PW transmission and reconstruction generate a blood motion image sequence in the B-mode flow (B-flow) modality, at frame rates in the Doppler Pulse Repetition Frequency (PRF) regime. Pixel ensembles of the IQ data in the image sequence at pixel point p=[x,z] and PRI t are comprised of IQ magnitude values, computed from the IQ data at each pixel p after wall filtering the ensemble. The sequence of values thus captures motion at a frame rate equal to the PRF, revealing fine-scale flow dynamics as a moving texture 
	It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have replaced Datta’s disclosure of ultrasound transmission/reception and data acquisition of flow data with Flynn’s teaching of utilizing plane-wave, B-flow imaging at one or more angles to achieve the predictable result of improving the speed of acquisition by simultaneously acquiring data for an entire image frame thereby improving the frame rate and temporal and spatial accuracy of the acquired flow data. 

	Regarding claim 14, Datta discloses the image processing unit obtains the B mode ultrasound image sequence through converting I data and Q data demodulated from the wall-filtered flow data (“The digital radio frequency received data is demodulated to a base band frequency... in-phase and quadrature channel data” [0078]; “The received spatial flow samples may be wall filtered/clutter filtered.” [0026]; “The filter 20 is a clutter (e.g., wall) filter… The filter 20 has a set response or may be programmed, such as altering operation as a function of signal feedback or other adaptive process. In yet another embodiment, the memory 18 and/or the filter 20 are part of the flow estimator 22.” [0082]) from polar coordinates to Cartesian coordinates (“The stored data is in a polar or Cartesian coordinate format… The processor 24 may additionally reformat the data, such as interpolating the data representing the volume to a regularly spaced Cartesian coordinate three-dimensional grid.” [0087]) and mapping trends of amplitudes of signal envelopes over time with grayscales and/or colors to obtain the B mode ultrasound image sequence (“The flow estimator 22 may apply one or more thresholds to identify sufficient motion information. For example, velocity and/or energy thresholding for identifying velocities is used. In 
	However, Datta may not explictly disclose I data and Q data demodulated from the grayscale flow data.
	However, in the same field of endeavor of ultrasound grayscale flow imaging, Flynn teaches I data and Q data demodulated from the grayscale flow data (“the gradient-based vector blood flow estimation method, PW transmission and reconstruction generate a blood motion image sequence in the B-mode flow (B-flow) modality, at frame rates in the Doppler Pulse Repetition Frequency (PRF) regime. Pixel ensembles of the IQ data in the image sequence at pixel point p=[x,z] and PRI t are comprised of IQ magnitude values, computed from the IQ data at each pixel p after wall filtering the ensemble.” [0022], [0043], and [0107]; “All process variants first process the reconstructed data with wall filtering” [0114]).
	It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified Datta’s disclosure of performing wall filtering on ultrasound echo signals to obtain wall-filtered flow data with Flynn’s teaching of applying such wall filtering on plan-wave echo signals to obtain wall-filtered B-flow data to achieve the predictable result of improving data quality by removing noise and artifacts from the data (“All process variants first process the reconstructed data with wall filtering to remove stationary tissue clutter from each pixel ensemble” Flynn, [0114]).

	Regarding claim 15, Datta discloses coded pulses with wide bandwidth are used by the transmitting circuit to excite the probe to transmit the ultrasound beams and the focused ultrasound beams (“Where the transmit beam insonifies multiples scan lines, then samples along the multiple scan lines are received. For example, receive beamforming is performed along at least thirty distinct receive lines in 
However, in the same field of endeavor of ultrasound grayscale flow imaging, Flynn teaches multiple groups of non-focused ultrasound echo signals (“the gradient-based vector blood flow estimation method, PW transmission and reconstruction generate a blood motion image sequence in the B-mode flow (B-flow) modality, at frame rates in the Doppler Pulse Repetition Frequency (PRF) regime. Pixel ensembles of the IQ data in the image sequence at pixel point p=[x,z] and PRI t are comprised of IQ magnitude values, computed from the IQ data at each pixel p after wall filtering the ensemble. The sequence of values thus captures motion at a frame rate equal to the PRF, revealing fine-scale flow dynamics as a moving texture in the blood reflectivity. Using the chain rule, spatial and temporal derivatives resulting from the space-time gradient of the image sequence couple to the texture flow velocity vector field [vx(x,z,t), vz(x,z,t)] at each pixel p and PRI t.” [0022], [0043], and [0107]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have replaced Datta’s disclosure of ultrasound transmission/reception and data acquisition of flow data with Flynn’s teaching of utilizing plane-wave, B-flow imaging to achieve the predictable result of improving the speed of acquisition by simultaneously acquiring data for an entire image frame thereby improving the frame rate and temporal and spatial accuracy of the acquired flow data. 


Regarding claim 16, Datta discloses the ultrasound beams and the focused ultrasound beams are transmitted alternately (“The different types of data are acquired at a substantially same time which allows for interleaving of different transmissions and/or receive processing for the different types of data. For example, ten or more volumes of data are acquired each heart cycle where each volume includes B-mode and velocity data representing a generally same portion (e.g., within 1/10th of the heart cycle of each other) of the heart cycle.” [0032]; see also [0025]).

However, in the same field of endeavor of ultrasound grayscale flow imaging, Flynn teaches multiple groups of non-focused ultrasound echo signals (“the gradient-based vector blood flow estimation method, PW transmission and reconstruction generate a blood motion image sequence in the B-mode flow (B-flow) modality, at frame rates in the Doppler Pulse Repetition Frequency (PRF) regime. Pixel ensembles of the IQ data in the image sequence at pixel point p=[x,z] and PRI t are comprised of IQ magnitude values, computed from the IQ data at each pixel p after wall filtering the ensemble. The sequence of values thus captures motion at a frame rate equal to the PRF, revealing fine-scale flow dynamics as a moving texture in the blood reflectivity. Using the chain rule, spatial and temporal derivatives resulting from the space-time gradient of the image sequence couple to the texture flow velocity vector field [vx(x,z,t), vz(x,z,t)] at each pixel p and PRI t.” [0022], [0043], and [0107]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have replaced Datta’s disclosure of ultrasound transmission/reception and data acquisition of flow data with Flynn’s teaching of utilizing plane-wave, B-flow imaging to achieve the predictable result of improving the speed of acquisition by simultaneously acquiring data for an entire image frame thereby improving the frame rate and temporal and spatial accuracy of the acquired flow data. 

Regarding claim 17, Datta discloses the image processing unit further calculates energy of signals representing the flow based on the wall-filtered flow data (“Flow data represent estimates of velocity, energy (e.g., power), and/or variance.” [0020], [0027], [0084]), determines flow regions and non-flow regions in the ultrasound image data based on an energy threshold, overlays the wall-filtered flow data on the flow regions and obtains the B mode ultrasound image sequence according to the ultrasound image data overlaid with the wall-filter flow data (“a threshold process is used to determine whether sufficient flow exists in combination B-mode and color Doppler images. The B-mode, velocity, energy, and/or other 
	However, Datta may not explictly disclose wall-filtered grayscale flow data.
	However, in the same field of endeavor of ultrasound grayscale flow imaging, Flynn teaches wall-filtered grayscale flow data (“the gradient-based vector blood flow estimation method, PW transmission and reconstruction generate a blood motion image sequence in the B-mode flow (B-flow) modality, at frame rates in the Doppler Pulse Repetition Frequency (PRF) regime. Pixel ensembles of the IQ data in the image sequence at pixel point p=[x,z] and PRI t are comprised of IQ magnitude values, computed from the IQ data at each pixel p after wall filtering the ensemble.” [0022], [0043], and [0107]; “All process variants first process the reconstructed data with wall filtering” [0114]).
	It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified Datta’s disclosure of performing wall filtering on ultrasound echo signals to obtain wall-filtered flow data with Flynn’s teaching of applying such wall filtering on plan-wave echo signals to obtain wall-filtered B-flow data to achieve the predictable result of improving data quality by removing noise and artifacts from the data (“All process variants first process the reconstructed data with wall filtering to remove stationary tissue clutter from each pixel ensemble” Flynn, [0114]).

	Regarding claim 30, Datta discloses an ultrasound grayscale imaging method (“a method for pressure-volume analysis in medical diagnostic ultrasound” [0005]; “The image may be gray scale or color image” [0090]), comprising:
transmitting, via a probe (“ultrasound probe” [0017]), multiple groups of ultrasound beams and focused ultrasound beams to a scanning target containing a flow (“left-ventricle… obtains a sequence for 
receiving echoes of the multiple ultrasound beams returned from the flow to obtain multiple groups of ultrasound echo signals (“For imaging motion, such as tissue motion or fluid velocity, multiple transmissions and corresponding receptions are performed for a substantially same spatial location. Phase changes between the different receive events indicate the velocity of the tissue or fluid. A velocity sample group corresponds to multiple transmissions for each of a plurality of scan lines 11.” [0080]) and receiving echoes of the multiple focused ultrasound beams returned from the scanning target to obtain multiple groups of focused ultrasound echo signals (“The receive beamformer 16 outputs spatial samples representing different spatial locations of a scanned region. Once the channel data is beamformed or otherwise combined to represent spatial locations along the scan lines 11, the data is converted from the channel domain to the image data domain” [0079]);
obtaining flow data according to the multiple groups of ultrasound echo signals using flow imaging (“a Doppler processor or cross-correlation processor for estimating the flow data” [0083]; The receive beamformer 16 outputs spatial samples representing different spatial locations of a scanned region. Once the channel data is beamformed or otherwise combined to represent spatial locations along the scan lines 11, the data is converted from the channel domain to the image data domain… [f]or imaging motion, such as tissue motion or fluid velocity, multiple transmissions and corresponding receptions are performed for a substantially same spatial location. Phase changes between the different receive events indicate the velocity of the tissue or fluid. A velocity sample group corresponds to multiple transmissions for each of a plurality of scan lines 11.” [0079]-[0080]);

displaying a B mode ultrasound image using the B mode ultrasound image data (”The display 27 receives RGB or other color values and outputs an image. The image may be gray scale or color image.” [0090]); and
overlaying the flow data on the B mode ultrasound image (“The flow estimator 22 may apply one or more thresholds to identify sufficient motion information. For example, velocity and/or energy thresholding for identifying velocities is used. In alternative embodiments, a separate processor or filter applies thresholds.” [0085]; “a threshold process is used to determine whether sufficient flow exists in combination B-mode and color Doppler images. The B-mode, velocity, energy, and/or other information are thresholded. Locations with large B-mode or small velocity and/or energy are indicated as tissue. Locations with small B-mode or sufficient velocity and/or energy are indicated as flow.” [0058]; see also [0028]-[0031]).
However, Datta may not explictly disclose an ultrasound grayscale flow imaging method, and obtaining flow data according to multiple groups of non-focused ultrasound echo signals using grayscale flow imaging.
However, in the same field of endeavor of ultrasound grayscale flow imaging, Flynn teaches an ultrasound grayscale flow imaging method (“the gradient-based vector blood flow estimation method, PW transmission and reconstruction generate a blood motion image sequence in the B-mode flow (B-flow) modality” [0022], [0043], and [0107]), and obtaining flow data according to multiple groups of non-focused ultrasound echo signals using grayscale flow imaging (“the gradient-based vector blood flow estimation method, PW transmission and reconstruction generate a blood motion image sequence in the B-mode flow (B-flow) modality, at frame rates in the Doppler Pulse Repetition Frequency (PRF) regime. Pixel ensembles of the IQ data in the image sequence at pixel point p=[x,z] and PRI t are comprised of IQ magnitude values, computed from the IQ data at each pixel p after wall filtering the ensemble. The sequence of values thus captures motion at a frame rate equal to the PRF, revealing fine-scale flow 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have replaced Datta’s disclosure of ultrasound transmission/reception and data acquisition of flow data with Flynn’s teaching of utilizing plane-wave, B-flow imaging to achieve the predictable result of improving the speed of acquisition by simultaneously acquiring data for an entire image frame thereby improving the frame rate and temporal and spatial accuracy of the acquired flow data. 

	Regarding claim 31, Datta discloses wall filtering the multiple groups of non-focused ultrasound echo signals to obtain wall-filtered flow data (“The received spatial flow samples may be wall filtered/clutter filtered.” [0026]; “The filter 20 is a clutter (e.g., wall) filter… The filter 20 has a set response or may be programmed, such as altering operation as a function of signal feedback or other adaptive process. In yet another embodiment, the memory 18 and/or the filter 20 are part of the flow estimator 22.” [0082]); and
overlaying the wall-filtered flow data on the B mode ultrasound image (“The flow estimator 22 may apply one or more thresholds to identify sufficient motion information. For example, velocity and/or energy thresholding for identifying velocities is used. In alternative embodiments, a separate processor or filter applies thresholds.” [0085]; “a threshold process is used to determine whether sufficient flow exists in combination B-mode and color Doppler images. The B-mode, velocity, energy, and/or other information are thresholded. Locations with large B-mode or small velocity and/or energy are indicated as tissue. Locations with small B-mode or sufficient velocity and/or energy are indicated as flow.” [0058]; see also [0028]-[0031]).
However, Datta may not explictly disclose wall filtering multiple groups of non-focused ultrasound echo signals to obtain wall-filtered grayscale flow data.

	It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified Datta’s disclosure of performing wall filtering on ultrasound echo signals to obtain wall-filtered flow data with Flynn’s teaching of applying such wall filtering on plan-wave echo signals to obtain wall-filtered B-flow data to achieve the predictable result of improving data quality by removing noise and artifacts from the data (“All process variants first process the reconstructed data with wall filtering to remove stationary tissue clutter from each pixel ensemble” Flynn, [0114]).

Regarding claim 33, Datta discloses wherein obtaining the B mode ultrasound image data comprises:
converting I data and Q data demodulated from the wall-filtered flow data (“The digital radio frequency received data is demodulated to a base band frequency... in-phase and quadrature channel data” [0078]; “The received spatial flow samples may be wall filtered/clutter filtered.” [0026]; “The filter 20 is a clutter (e.g., wall) filter… The filter 20 has a set response or may be programmed, such as altering operation as a function of signal feedback or other adaptive process. In yet another embodiment, the memory 18 and/or the filter 20 are part of the flow estimator 22.” [0082]) from polar coordinates to Cartesian coordinates (“The stored data is in a polar or Cartesian coordinate format… The processor 24 may additionally reformat the data, such as interpolating the data representing the volume to a regularly 
However, Datta may not explictly disclose I data and Q data demodulated from the grayscale flow data.
However, in the same field of endeavor of ultrasound grayscale flow imaging, Flynn teaches I data and Q data demodulated from the grayscale flow data (“the gradient-based vector blood flow estimation method, PW transmission and reconstruction generate a blood motion image sequence in the B-mode flow (B-flow) modality, at frame rates in the Doppler Pulse Repetition Frequency (PRF) regime. Pixel ensembles of the IQ data in the image sequence at pixel point p=[x,z] and PRI t are comprised of IQ magnitude values, computed from the IQ data at each pixel p after wall filtering the ensemble.” [0022], [0043], and [0107]; “All process variants first process the reconstructed data with wall filtering” [0114]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified Datta’s disclosure of performing wall filtering on ultrasound echo signals to obtain wall-filtered flow data with Flynn’s teaching of applying such wall filtering on plan-wave echo signals to obtain wall-filtered B-flow data to achieve the predictable result of improving data quality by removing noise and artifacts from the data (“All process variants first process the reconstructed data with wall filtering to remove stationary tissue clutter from each pixel ensemble” Flynn, [0114]).


However, in the same field of endeavor of ultrasound grayscale flow imaging, Flynn teaches multiple groups of non-focused ultrasound echo signals (“the gradient-based vector blood flow estimation method, PW transmission and reconstruction generate a blood motion image sequence in the B-mode flow (B-flow) modality, at frame rates in the Doppler Pulse Repetition Frequency (PRF) regime. Pixel ensembles of the IQ data in the image sequence at pixel point p=[x,z] and PRI t are comprised of IQ magnitude values, computed from the IQ data at each pixel p after wall filtering the ensemble. The sequence of values thus captures motion at a frame rate equal to the PRF, revealing fine-scale flow dynamics as a moving texture in the blood reflectivity. Using the chain rule, spatial and temporal derivatives resulting from the space-time gradient of the image sequence couple to the texture flow velocity vector field [vx(x,z,t), vz(x,z,t)] at each pixel p and PRI t.” [0022], [0043], and [0107]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have replaced Datta’s disclosure of ultrasound transmission/reception and data acquisition of flow data with Flynn’s teaching of utilizing plane-wave, B-flow imaging to achieve the predictable result of improving the speed of acquisition by simultaneously acquiring data for an entire image frame thereby improving the frame rate and temporal and spatial accuracy of the acquired flow data.

Regarding claim 35, Datta discloses alternately transmitting the ultrasound beams and the focused ultrasound beams (“The different types of data are acquired at a substantially same time which allows for interleaving of different transmissions and/or receive processing for the different types of data. For example, ten or more volumes of data are acquired each heart cycle where each volume includes B-mode 
However, Datta may not explictly disclose multiple groups of non-focused ultrasound echo signals.
However, in the same field of endeavor of ultrasound grayscale flow imaging, Flynn teaches multiple groups of non-focused ultrasound echo signals (“the gradient-based vector blood flow estimation method, PW transmission and reconstruction generate a blood motion image sequence in the B-mode flow (B-flow) modality, at frame rates in the Doppler Pulse Repetition Frequency (PRF) regime. Pixel ensembles of the IQ data in the image sequence at pixel point p=[x,z] and PRI t are comprised of IQ magnitude values, computed from the IQ data at each pixel p after wall filtering the ensemble. The sequence of values thus captures motion at a frame rate equal to the PRF, revealing fine-scale flow dynamics as a moving texture in the blood reflectivity. Using the chain rule, spatial and temporal derivatives resulting from the space-time gradient of the image sequence couple to the texture flow velocity vector field [vx(x,z,t), vz(x,z,t)] at each pixel p and PRI t.” [0022], [0043], and [0107]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have replaced Datta’s disclosure of ultrasound transmission/reception and data acquisition of flow data with Flynn’s teaching of utilizing plane-wave, B-flow imaging to achieve the predictable result of improving the speed of acquisition by simultaneously acquiring data for an entire image frame thereby improving the frame rate and temporal and spatial accuracy of the acquired flow data. 

Regarding claim 36, Datta discloses the image processing unit further calculates energy of signals representing the flow based on the wall-filtered flow data (“Flow data represent estimates of velocity, energy (e.g., power), and/or variance.” [0020], [0027], [0084]), determines flow regions and non-flow regions in the ultrasound image data based on an energy threshold, overlays the wall-filtered flow data on the flow regions and obtains the B mode ultrasound image sequence according to the ultrasound image 
However, Datta may not explictly disclose wall-filtered grayscale flow data.
However, in the same field of endeavor of ultrasound grayscale flow imaging, Flynn teaches wall-filtered grayscale flow data (“the gradient-based vector blood flow estimation method, PW transmission and reconstruction generate a blood motion image sequence in the B-mode flow (B-flow) modality, at frame rates in the Doppler Pulse Repetition Frequency (PRF) regime. Pixel ensembles of the IQ data in the image sequence at pixel point p=[x,z] and PRI t are comprised of IQ magnitude values, computed from the IQ data at each pixel p after wall filtering the ensemble.” [0022], [0043], and [0107]; “All process variants first process the reconstructed data with wall filtering” [0114]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified Datta’s disclosure of performing wall filtering on ultrasound echo signals to obtain wall-filtered flow data with Flynn’s teaching of applying such wall filtering on plan-wave echo signals to obtain wall-filtered B-flow data to achieve the predictable result of improving data quality by removing noise and artifacts from the data (“All process variants first process the reconstructed data with wall filtering to remove stationary tissue clutter from each pixel ensemble” Flynn, [0114]).

Claims 13 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Datta in further view of Flynn as applied to claim 10 or 30, respectively, above, and further in view of Yao et al. (U.S. Pub. No. 2016/0066888), hereinafter “Yao.”

Regarding claim 13, Datta discloses the image processing unit further calculates variances of I data and Q data demodulated from the flow data ultrasound image sequence through converting I data and Q data demodulated from the wall-filtered flow data (“The digital radio frequency received data is demodulated to a base band frequency... in-phase and quadrature channel data” [0078]; “The received spatial flow samples may be wall filtered/clutter filtered.” [0026]; “The filter 20 is a clutter (e.g., wall) filter… The filter 20 has a set response or may be programmed, such as altering operation as a function of signal feedback or other adaptive process. In yet another embodiment, the memory 18 and/or the filter 20 are part of the flow estimator 22.” [0082]; “Flow data represent estimates of velocity, energy (e.g., power), and/or variance.” [0020], [0027], [0084]), determines non-flow regions and flow regions based on a flow parameter threshold, and maps trends of the flow parameters with grayscales and/or colors to obtain B mode ultrasound image sequence overlaid with the grayscales and/or colors or obtain B mode ultrasound image sequence overlaid with the grayscales and/or colors based on regions (“a threshold process is used to determine whether sufficient flow exists in combination B-mode and color Doppler images. The B-mode, velocity, energy, and/or other information are thresholded. Locations with large B-mode or small velocity and/or energy are indicated as tissue. Locations with small B-mode or sufficient velocity and/or energy are indicated as flow.” [0058]; “flow estimator 22 may apply one or more thresholds to identify sufficient motion information. For example, velocity and/or energy thresholding for identifying velocities is used. In alternative embodiments, a separate processor or filter applies thresholds.” [0085]).
However, Datta may not explictly disclose I data and Q data demodulated from the grayscale flow data and a variance threshold.
However, in the same field of endeavor of ultrasound grayscale flow imaging, Flynn teaches I data and Q data demodulated from the grayscale flow data (“the gradient-based vector blood flow estimation method, PW transmission and reconstruction generate a blood motion image sequence in the B-mode flow (B-flow) modality, at frame rates in the Doppler Pulse Repetition Frequency (PRF) regime. 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have replaced Datta’s disclosure of ultrasound transmission/reception and data acquisition of flow data with Flynn’s teaching of utilizing plane-wave, B-flow imaging to achieve the predictable result of improving the speed of acquisition by simultaneously acquiring data for an entire image frame thereby improving the frame rate and temporal and spatial accuracy of the acquired flow data. 
However, Datta in further view of Flynn may not explictly teach a variance threshold.
However, in the same field of endeavor, Yao teaches a variance threshold (“The position setting circuitry 152 sets the first position or the second position as a position of the region of interest on condition that a variance value of the pixel value in the region at the first position or at the second position exceeds a predetermined threshold” [0068]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Datta’s disclosure of acquiring variance from flow data and performing thresholding on parameters derived from the flow data to select regions for display with Yao’s teaching of using a variance threshold to select regions for display as Yao explictly states that “[t]his makes it possible to determine the region where the site of interest is clearly visualized as the region of interest” (Yao, [0068]).

	Regarding claim 32, Datta discloses calculating variances of I data and Q data demodulated from the flow data (“The digital radio frequency received data is demodulated to a base band frequency... in-
However, Datta may not explictly disclose I data and Q data demodulated from the grayscale flow data and a variance threshold.
However, in the same field of endeavor of ultrasound grayscale flow imaging, Flynn teaches I data and Q data demodulated from the grayscale flow data (“the gradient-based vector blood flow estimation method, PW transmission and reconstruction generate a blood motion image sequence in the B-mode flow (B-flow) modality, at frame rates in the Doppler Pulse Repetition Frequency (PRF) regime. Pixel ensembles of the IQ data in the image sequence at pixel point p=[x,z] and PRI t are comprised of IQ magnitude values, computed from the IQ data at each pixel p after wall filtering the ensemble. The sequence of values thus captures motion at a frame rate equal to the PRF, revealing fine-scale flow dynamics as a moving texture in the blood reflectivity. Using the chain rule, spatial and temporal 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have replaced Datta’s disclosure of ultrasound transmission/reception and data acquisition of flow data with Flynn’s teaching of utilizing plane-wave, B-flow imaging to achieve the predictable result of improving the speed of acquisition by simultaneously acquiring data for an entire image frame thereby improving the frame rate and temporal and spatial accuracy of the acquired flow data. 
However, Datta in further view of Flynn may not explictly teach a variance threshold.
However, in the same field of endeavor, Yao teaches a variance threshold (“The position setting circuitry 152 sets the first position or the second position as a position of the region of interest on condition that a variance value of the pixel value in the region at the first position or at the second position exceeds a predetermined threshold” [0068]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Datta’s disclosure of acquiring variance from flow data and performing thresholding on parameters derived from the flow data to select regions for display with Yao’s teaching of using a variance threshold to select regions for display as Yao explictly states that “[t]his makes it possible to determine the region where the site of interest is clearly visualized as the region of interest” (Yao, [0068]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cheung et al. (“Multi-channel pre-beamformed data acquisition system for research on advanced ultrasound imaging methods” 2012) discloses plane-wave B-flow imaging including overlaying generated B-flow images onto generated b-mode images for display. 

Yu et al. (U.S. Pub. No. 2015/0141832) discloses multi-angle plane-wave Doppler and B-flow imaging including overlaying generated Doppler and B-flow images onto generated B-mode images for display. 
Slayton et al. (U.S. Pub. No. 2008/0086054) discloses multi-angle plane-wave Doppler and B-flow imaging including overlaying generated Doppler and B-flow images onto generated B-mode images for display.
Lovstakken et al. (“Blood flow imaging – a new real-time, 2-D flow imaging technique” 2006) discloses Doppler and B-flow imaging including overlaying generated Doppler and B-flow images onto generated B-mode images for display.
Chiao et al. (“B-mode blood flow (B-Flow) imaging” 2000) and Westkott (“B-Flow – eine neue Methodezur Blutflussdetektion” 2000) are the seminal papers on B-flow imaging describing the basic principles of the imaging algorithm. 
Umerena et al. (“B-mode flow imaging of the carotid artery” 2001) is a clinical application of the basic B-flow imaging method described in Chiao et al. and Weskott for blood vessel imaging.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        

/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793